Title: To George Washington from the Commissioners for the District of Columbia, 23 March 1794
From: Commissioners for the District of Columbia
To: Washington, George


          
            Sir,
            City of Washington March 23d 1794
          
          Major Ellicott’s, Briggs’s and Benjamin Ellicott’s Letters of the 29th of June, and
            28th of February which you inclosed to Us assert so many untruths, artfully combined
            that an unusual lengthiness is required to draw the Circumstances into view which have
            happened for two or three years past.
          We certainly best know the real State of our own minds with regard to this Corps and
            Dermott, and of course know the falsity of the Suggestions which impute to us malicious
            or dishonourable Motives—nor did we enquire whether Mr Dermott was a Man of Courage as a
            necessary Qualification for the Division of Squares but we should have thought before
            the 28th of last month the Major’s Ideas of Mr Dermott’s prowess were corrected. Nor is the Major better grounded in his charge against Dermott of
            habitual Drunkeness, we were unwilling to take his Malice or the Mouthing of some of the
            people of George town as evidence of it we were well informed that he had now and then drank to excess and when inebriated that he is unruly and
            quarrelsome but we did not perceive that it’s frequency injured the business he was
            engaged in; we made inquiry and formed an opinion not that he was the most discreet nor
            faulty in this particular to a very uncommon degree; he has since tabled at Sims’s for
            near a year with Gentlemen of as much Sobriety and propriety of Conduct in every respect
            as any in George Town who Speak well of him—The Major would be far from gaining, by
            placing his moral Character in one Scale and Dermotts in the other—The Major is always
            giving verbal Evidence of his attachment to the Interest of the City but neither he nor
            any body introduced by him has purchased a Lot—Dermott says nothing about his attachment
            that we have ever heard, but out of his Savings on moderate wages, tho’ a Drunkard, has
            purchased Several Lots and is improving according to his Ability. The occasion and
            manner of Mr Dermott’s coming into Employment and the manner of his being dismissed
            differ widely from the Representation in the Letter. You may recollect that several
            Things in the Course of the Quarrel with L’Enfant strongly pointed to a duplicity and
            ill intentioned conduct of Ellicott—you may recollect too tho’
            Ellicott would save twenty shillings a day by discharging Dermott and putting a double
            and impossible duty on Fenwick—the Commissioners because of the extravagance of the
            Surveyors and their Slow Movements declared they would not pass the preceeding Accounts
            or have any thing to do with them in future unless those employed were on a different
            footing so far at least as that they should live at their own Expence.
          Mr Jefferson had intercourse with Ellicott on this Subject and the Major agreed; we
            presume, tho’ we do not know it, that more expedition was promised for about the time of
            a letter from Mr Jefferson, we received one from Major Ellicott
            dated 7th March 1792, to an extract of which we refer you. Mr
            Johnson did not attend the meeting when this Letter was received—Doctr Stuart did not
            even know Dermott by sight, but having heard of his being employed in the Farquair and
            afterwards in the Alexandria Academies—that he was a man of Science and going to the
            Southward, mentioned him and the Circumstances to Mr Carroll in Consequence of that
            letter of Elliotts—they both thought it best that Doctr Stuart Should endeavour to
            engage him—and he was engaged accordingly.
          
          The Temper and view of the Commissioners appear by their Letter of the 14 March 1792 to
            Major Ellicott (see the Extract).
          Major Ellicott cannot but remember that more than once he spoke of Dermott as the
            readiest Calculator he had met with; and though in the Succeeding Summer he employed him
            wholly, or nearly so, as an Overseer to overlook the Negroes in cutting down the trees
            in the Streets and Avenues, previous to the Sale in the fall and preparatory to it, he
            employed him in calculating the Areas and dividing the Squares.
          The Commissioners saw the impropriety of employing Dermott to overlook the cutting down
            the Avenues and Streets at his wages, and especially as he was an European, he had
            probably never had any thing to do of the kind: they perceived too, Dermotts uneasiness
            at his situation, and were glad to see that Ellicott had changed it.
          Major Ellicott asserts that he communicated his intention to discharge Dermott, to
            Doctr Stuart who pointedly opposed his dismission—Doctr Stuart neither remembers or
            believes it—nor does Mr Johnson or Mr Carroll recollect they ever heard any thing of it.
            On some joyous Occasion, We believe on the laying a Stone of the Bridge, Dermott was in Liquor and in that State intimated to Doct. Stuart that
            there were inaccuracies in the work, but so far from a disposition to pick up Matter
            against Ellicott, Doctr Stuart let Dermott know, that he should take no notice of what
            he said unless he would at a more Seasonable time address himself to the
            Commissioners—Dermott did not and nothing more was done at that time—Not long afterwards
            as Ellicott said, he had discharged Dermott: and as Dermott said Ellicott told him, that
            there was no present business for him but to be ready against the Axmen should go to
            Work in the Spring—Ellicott 29th January 1793 desires the Commissioners to order Dermott
            to deliver up Papers-–5th February Doctr Stuart and Mr Carroll write to Dermott to
            deliver them (see the Extracts)—the Commissioners then looked
            on Dermott as discharged without any inquiry into the Cause of it.
          Afterwards on his way to attend as a Commissioner Doctr Stuart met with Dermott in
            Virginia, who then again entered on the Subject of Errors—Doctr Stuard unwilling to Act
            at all on verbal information to him Singly, and thinking it necessary there should be
            some Examination, desired Dermott to address what he had to say in
            writing to the Commissioners and to attend, himself, the meeting in George town; he did
              so.
          Major Ellicott was expected to be at George town by a particular day—the Commissioners
            met and received Dermotts letter—they all thought it best to say nothing of it ’till
            Major Ellicott came; had resolved to mention it to him in a private way, and if mistakes
            were really committed to have them rectified, if it could be done, without saying a word
            about them—their motives need not be mentioned, and Dermott had a caution
            accordingly—The Commissioners waited from Monday ’till Friday in Expectation of Ellicotts coming, but the sickness of his wife
            kept him back—On friday the Commissioners gave orders to Mr Fenwick to remeasure in a
            Cursory way, the Squares pointed out and except in an Instance, where the number of one
            was mistaken, they were erroneous and some very considerably so.
          Major Ellicott however returned from Philadelphia on Monday Night before we
            Separated—he was undoubtedly soon notified of the inaccuracies and it is equally true
            that his answer was desired in writing—we do not recollect that he was limitted in time
            and if we remember right Thomas Curtis who was Measurer under Ellicott did the Same
            Service under Mr Fenwick—We desired the answer in writing to
            prevent shuffling and do not yet see that the Manner required would have given
            extraordinary trouble—The letters which passed between Us will shew the Temper and views
            of each—Indeed Major Ellicott in his verbal explanations to the Commissioners has taken
            liberties under a presumption of their ignorance and he deals with the same freedom
            towards others who are easier satisfied, and he is of so compliant a Temper that he
            would talk whole Days of altered Stakes, and altered figures and trifling inaccuracies
            but he was too Cunning to commit himself in writing.
          On Major Ellicott’s evading the delivery of the papers we went with Colo. Deakins to
            Prouts house, where he then kept his Office, and made a personal demand of them—he then told us that Dermott had stolen a plan of the City,
            describing it, Mr Johnson remarked it was a Severe charge for which he ought to be well
            grounded before he made it—Major Ellicott said he had stolen it; that it was in his
            trunk and he could prove enough to obtain a search warrant, and if we would break open
            his trunk we should find it—Mr Johnson replied that the End might
            perhaps be answered by milder Measures without going to that violence—on turning off he
            proposed to Doctr Stuart and Mr Carroll to send for Dermott immediately on their return
            and question him about the plat and if he denied his having it, to desire him to submit
            his trunk to their Search—it was agreed to—Dermott was sent for and attended: Mr Johnson
            asked him if he had the plat, describing it, he answered yes.
            where is it? in my trunk—the Commissioners wish to see it—I will bring it to you
            immediately Sir—Major Ellicott knows very well I have it, and that I would deliver it to
            him at any time that he’d ask for it—He expressed astonishment at Major Ellicott’s
            making, (in his expression) a fuss about it, for he knew, he offered to deliver him any
            Papers he had and that Major Ellicott said it was no Matter then, it would do as well
            some other time—(see Dermotts letter to Ellicott 6 Feby 1793)—He brought the Plat immediately, and believing it to be a public paper we ordered our
            Clerk to keep it—this was known publicly—Sometime after Major
            Ellicott’s last return from Philadelphia an Advertisement appeared in the George town
            paper in the name of Benjamin Ellicott, though said to be inserted by Joseph, offering a
            Reward for apprehending Dermott as a Thief in stealing the plat and in the same paper
            under the same Date a Letter was addressed by him to the Commissioners containing an
            infamous insinuation against them In consequence of our letter
            to Benjamin Ellicott, inclosed, he and Joseph attended—the plat was produced; Hallet’s
            Certificate, inclosed was put into Benjamin’s hands, and he was told the Commissioners
            had no wish to surprize him: The end of their inquiry was to
            discover to whom the Paper, important only from Circumstances, really belonged—Joseph
            said that the Letter was not to be justified that his Brother was sorry for it and would
            make any Concessions the Commissioners required—he was told the Commissioners did not
            want Concessions: they instantly withdrew and the paper was put up again—Dermott’s
            letter to Major Ellicott, as it imports on his receipt of the Commissioners Order to
            deliver papers, must evince that he came to the possession of the papers in the Course
            of his Service under Ellicott in a way not reprehensible and was willing to deliver all
            up, and on the Contrary it Seems that Ellicott rather sought for cause of Complaint than
            for the papers else he would have taken the Short way of inquiring of Dermott if he had
            any particular paper which he wanted—The charge of Theft against
            Dermott is in a way of being examined into in a Suit he has brought against Hanson the
            printer—the removal of the Corps has prevented a writ being served on some of them
            also—they will now have an opportunity of adducing their evidence before an impartial
              tribunal.
          Another Charge against Dermott was his changing and maliciously misplacing Stakes: we
            heard nothing of that ’till we perceived the greater part of a Succeeding Summer was
            spent in going over the work of the preceeding and then the excuse was that Some body
            had altered the Situation of Stakes and it must be maliciously done because the
            alteration was so systematic that the greater part of a Season was spent before it could
            be discovered—Dermott was said to know nothing of the System but it was Dermott because
            he was malicious and he was malicious because he did it—it was first Suspicion
            afterwards certain, it was first several stakes afterwards one and now amongst all
            Dermott’s Crimes this the most capital is omitted—Briggs at several times mentioned to
            Doctr Stuart his Suspicion that Dermott had altered the Stakes,
            the Doctor inquired if he had any proof of it Briggs acknowledged that he had not but
            suspected it the Doctr remarked it was a very delicate thing and that it would be unjust
            to act on Suspicion—when in Briggs’s altercation with the Commissioners he recurred
            again to the Story of the Stakes—as an evidence of Dermotts infamous Conduct Doctr
            Stuart lost his Temper and spoke to him very roughly—The truth is the Commissioners had
            their Suspicions too whether ill or well founded they cannot say but they suspected that
            the whole story was invented to cover a mistake which had happened accidentally or for
            want of care.
          If the charge of altering the work, of stealing or maliciously secreting a paper or
            misplacing a Stake was Substantiated the result would surely be against Dermott—We have
            seen Strong marks of Candour in this Man: we have no reason to suspect his telling us a
            lie. he shews an attention to the public interest in his divisions, has his business in
            good order and gives us and others such ready answers that he must have the clearest and
            most comprehensive view of his department—We had a good deal of trouble with Briggs
            before he was out of employ it was obviously necessary to return the length of line to
            the water and the width of the Streets to know whether the returns
            were accurate and what part was land and what was water but an affected misunderstanding
            of applications kept up a dodging for two or three meetings.
          We had determined to separate the platting and dividing Squares from the execution of
            the field work and were confirmed in it by Major Ellicott’s making a merit of his
            preparing the Divisions because it was, as he said, out of the line of his duty and he
            intimated too his not being therefore accountable for their accuracy the check has
            proved useful, several inaccuracies, not more than might be expected, have been
            discovered in time and been rectified.
          The more perfect the work done may be found the better we shall be pleased but the
            experience we have had in marking out the lots on the lines of Squares does not lead us
            into Major Ellicott’s opinion that his is the most accurate work of the kind, and he is
            mistaken if he supposes we shall impute all future embarrasment to the ignorance or
            negligence of his Successor for we know that lines designed to be paralel so far as they
            differ from a paralel will grow narrower or wider by extending their length; and that
            there will be the like increase of error by extending diverging lines partly run on
            undue quantity of difference.
          Is it possible that Major Ellicott believes his own insinuation that the Commissioners
            had any pleasure in the Baltimore publication against him? they had spoken their
            disapprobation of it severally and their joint letter to him of the 6th February last
            gave him, we believe, no new information on this head—Major
            Ellicott has good reason to be satisfied that we dispise libellous publications. We are
            sir with the truest Respect Your most obedt Servants
          
            Th Johnson
            Dd Stuart
            Danl. Carroll
          
        